Exhibit 10.4
EXECUTION COPY
DATED MAY 27, 2010
(1) ERESEARCHTECHNOLOGY, INC
as Chargor
(2) CITIZENS BANK OF PENNSYLVANIA
as Chargee
 
CHARGE OVER SHARES AND SECURITIES
 
(DECHERT LLP LOGO) [c02037c0203701.gif]
160 Queen Victoria Street
London EC4V 4QQ, UK
Tel: +44 (0) 20 7184 7000
Fax: +44 (0) 20 7184 7001



 

 



--------------------------------------------------------------------------------



 



         
1. DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS
    2  
2. COVENANT TO PAY
    5  
3. FIXED SECURITY
    5  
4. FURTHER ASSURANCE
    5  
5. REPRESENTATIONS AND WARRANTIES
    6  
6. UNDERTAKINGS
    7  
7. POWER TO REMEDY
    10  
8. RIGHTS OF THE CHARGEE
    10  
9. EXONERATION
    10  
10. APPOINTMENT OF RECEIVER OR ADMINISTRATOR
    11  
11. RECEIVER’S POWERS
    11  
12. PROTECTION OF PURCHASERS
    12  
13. POWER OF ATTORNEY AND DELEGATION
    12  
14. APPLICATION OF MONIES RECEIVED UNDER THIS DEED
    13  
15. RELEASE OF SECURITY
    13  
16. AMOUNTS PAYABLE
    14  
17. POWER OF SEVERANCE
    15  
18. NEW ACCOUNTS
    15  
19. MISCELLANEOUS
    15  
20. CALCULATIONS AND CERTIFICATES
    17  
21. NOTICES
    17  
22. GOVERNING LAW
    17  
23. ENFORCEMENT
    17  
SCHEDULE 1 SHARES
    21  
Execution Page
    22  

 

1



--------------------------------------------------------------------------------



 



THIS DEED is dated May 27, 2010
BETWEEN:

(1)  
ERESEARCHTECHNOLOGY, INC, a company incorporated in Delaware with registration
number 22-3264604 whose registered office is at 1818 Market Street, Suite 1000,
Philadelphia, PA 19103, U.S.A. (the “Chargor”); and

(2)  
CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania State Chartered Savings Bank,
whose registered office is at 3025 Chemical Road, Suite 300, Plymouth Meeting,
PA 19462 U.S.A. (the “Chargee”).

IT IS AGREED as follows:

1.  
DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS
  1.1  
Definitions

In this Deed the following terms shall have the following meanings:

     
Administrator
 
means a person appointed under Schedule B1 to the Insolvency Act 1986 to manage
the Chargor’s affairs, business and property.
 
   
Business Day
 
means a day other than a Saturday, Sunday or other day on which commercial banks
in both London and Philadelphia, Pennsylvania are authorised or required by law
to close.
 
   
Credit Agreement
 
means the credit agreement in relation to a $40,000,000 credit facility entered
into on or about the date of this Deed between the Chargor as borrower and the
Chargee as lender.
 
   
Enforcement Event
 
means an Event of Default under the Credit Agreement.
 
   
Financial Collateral
 
shall have the same meaning as in the Financial Collateral Regulations.
 
   
Financial Collateral Regulations
 
means the Financial Collateral Arrangements (No. 2) Regulations 2003 (S.I.
2003/3226).
 
   
Finance Documents
 
means the Credit Agreement, this Deed and any other document designated as a
“Finance Document” by the Chargee and the Chargor.
 
   
LPA
 
means the Law of Property Act 1925.
 
   
Original Lender
 
means Citizens Bank of Pennsylvania in its capacity as the Lender under the
Credit Agreement.
 
 
Receiver
 
means any person appointed by the Chargee to be a receiver or receiver and
manager or administrative receiver or administrator of any property subject to
the Security created by this Deed.
 
   
Related Securities
Rights
 
means all allotments, rights and benefits (including all voting rights) at any
time accruing, offered or arising in respect of or incidental to any Securities
and all money or

 

2



--------------------------------------------------------------------------------



 



     
 
 
property accruing or offered at any time by way of conversion, redemption,
bonus, preference, option, dividend, distribution, interest or otherwise in
respect of Securities.
 
   
Secured Liabilities
 
means the Obligations (as defined in the Credit Agreement).
 
   
Secured Parties
 
means the Original Lender and any other Lender from time to time under the
Credit Agreement.
 
   
Securities
 
means:
 
   
 
 
(a)  the Shares; and
 
   
 
 
(b)  all other stocks, shares, bonds, notes, warrants, options, coupons or other
securities of any kind whatsoever (including rights to acquire, subscribe for or
convert any of the same) whether in bearer or registered form, and all other
interests now or in the future, in any person and whether the same are held
directly by or to the order of the Chargor or by any trustee, fiduciary,
clearance system (including any depository for any clearance system and any
other person whose business is or includes the provision of clearance services
or the provision of security accounts or any nominees or depository for any such
person), custody system, settlement system or custodian on behalf of the Chargor
or whether the same have been delivered to or to the order of the Chargee or its
nominee including all Related Securities Rights and all rights against any such
trustee, fiduciary, clearance system or other person holding such to the order
of the Chargor.
 
   
Security
 
means a fixed charge, legal or equitable, pledge, lien, assignment by way of
security or other security interest securing any obligation of any person or any
other agreement or arrangement having a similar effect.
 
   
Security Financial Collateral Arrangement
  shall have the same meaning as in the Financial Collateral Regulations.
 
   
Security Period
 
means the period from the date of this Deed until the date on which the Chargee
is satisfied that all of the Secured Liabilities have been irrevocably and
unconditionally paid and discharged in full.
 
   
Shares
 
means the shares specified in Schedule 1 (Shares) as subject to charge under
this Deed and all Related Securities Rights in respect thereof.

1.2  
Construction
  1.2.1  
Unless a contrary indication appears, any reference in this Deed to:

  (a)  
the singular includes the plural and vice versa;

 

3



--------------------------------------------------------------------------------



 



  (b)  
the “Chargee” and the “Chargor” shall be construed so as to include their
successors in title, permitted assigns and permitted transferees;

  (c)  
any enactment shall include reference to such enactment as re-enacted, amended
or extended;

  (d)  
a Clause or a Schedule is a reference to a clause of or schedule to this Deed,
and references to this Deed include its Schedules;

  (e)  
this Deed shall be construed as references also to any separate or independent
stipulation or agreement contained in it;

  (f)  
this Deed, any other Finance Document or any other agreement shall be construed
as a reference to this Deed or such other document or agreement as the same may
have been modified, extended, restated, amended, varied, supplemented or novated
from time to time in accordance with its terms (which, as the Chargor
specifically agrees and acknowledges in relation to the Finance Documents may
include, without limitation, (i) any increase or reduction in any amount made
available under any of them and/or any alteration and/or addition to the
purposes for which any such amount, or increased or reduced amount, may be used,
(ii) any ancillary facilities provided in substitution for or in addition to the
facilities originally made available under any of them, (iii) any rescheduling
of the indebtedness incurred under any of them whether in isolation or in
connection with any of the foregoing, and (iv) any combination of any of the
foregoing);

  (g)  
any form of property or asset (including a Charged Asset) shall include a
reference to all or any part of that property or asset);

  (h)  
unless the context otherwise requires, a reference to a statute or provision of
any kind or any provision thereof is to be construed as a reference to that
statute or such provision thereof as it may be amended, modified, extended,
consolidated, re-enacted or replaced from time to time and shall also include
all bye-laws, instruments, orders and regulations for the time being made
thereunder or otherwise deriving validity therefrom;

  (i)  
Unless the context requires otherwise, words and expressions defined or
construed in the Credit Agreement and any other Finance Document and which are
not defined or construed in this Deed shall bear the same meanings when used in
this Deed;
    (j)  
the word “including” is without limitation; and
    (k)  
an Enforcement Event is “continuing” if it has not been waived.

1.2.2  
Section, Clause and Schedule headings are for ease of reference only.
  1.2.3  
The words “other”, “or otherwise” and “whatsoever” shall not be construed
eiusdem generis or be construed as any limitation upon the generality of any
preceding words or matters specifically referred to.
  1.3  
Third party rights

A person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Deed.

 

4



--------------------------------------------------------------------------------



 



1.4  
Declaration of trust
     
The Chargee hereby declares (and each Chargor hereby acknowledges) that the
covenants of the Chargor contained in this Deed and the Security and other
rights, title and interests constituted by this Deed and Securities paid to the
Chargee or held by the Chargee pursuant to or in connection with this Deed are
held by the Chargee as trustee for and on behalf of the Secured Parties on the
basis of the duties, obligations and responsibilities set out in the Credit
Agreement and the Chargee shall have coupled duties, obligations and
responsibilities (including without limitation but only to the extent permitted
by law, any duties, obligations or responsibilities provided for pursuant to the
terms of the Trustee Act 2000 or otherwise).
  1.5  
Effect as a deed

This Deed is intended to take effect as a deed notwithstanding that the Chargee
may have executed it under hand only.

2.  
COVENANT TO PAY

Covenant to pay Secured Liabilities
The Chargor covenants with the Chargee that it shall on demand pay and discharge
the Secured Liabilities to the Chargee when due in accordance with the terms of
the Finance Documents.

3.  
FIXED SECURITY

Creation of fixed security
The Chargor charges to the Chargee, by way of fixed charge with full title
guarantee as a continuing security for the payment and discharge of the Secured
Liabilities, all of its present and future rights to, and title and interest
from time to time in the Securities.

4.  
FURTHER ASSURANCE
  4.1  
General assurance

The Chargor shall immediately upon request by the Chargee execute (in such form
as the Chargee may require) such documents (including assignments, transfers,
charges, notices and instructions) in favour of the Chargee or its nominees and
do all such assurances and things as the Chargee may require to:

  (a)  
perfect and/or protect (by registration or in any other way) the Security
created or intended to be created by this Deed;

  (b)  
confer upon the Chargee Security over the Securities situated outside England
and Wales equivalent or similar to the Security intended to be conferred by or
pursuant to this Deed;
    (c)  
facilitate the realisation of all or any part of the Securities; and/or

  (d)  
exercise all powers, authorities and discretions conferred on the Chargee or any
Receiver pursuant to this Deed or by law.

4.2  
Further advances

This Deed secures advances already made and further advances to be made.

 

5



--------------------------------------------------------------------------------



 



5.  
REPRESENTATIONS AND WARRANTIES
  5.1  
Representations and warranties

The Chargor represents and warrants in favour of the Chargee as follows:

  (a)  
that it is a corporation, duly incorporated validly existing under the laws of
its jurisdiction and it has the power to own its assets and carry on its
business as it is being conducted;

  (b)  
that all necessary authorisations and consents to enable or entitle it to enter
into this Deed and create the Security hereby created or intended to be created
have been obtained and these will remain in full force and effect during the
existence of this Security;

  (c)  
that this Deed constitutes legal, valid, binding and enforceable obligations
upon it and constitutes valid and effective Security over all and every part of
its Securities in accordance with its terms and with the ranking and priority
such Security is expressed to have;

  (d)  
that the entry into and performance by it of, and the transactions contemplated
by, this Deed do not and shall not conflict with:

  (i)  
any law or regulation applicable to it;
    (ii)  
its constitutional documents; or
    (iii)  
any agreement or instrument binding upon it or any of its Securities.

  (e)  
that it is the sole legal and beneficial owner with full title guarantee of all
its Securities and that no Security affects it or any of the Securities except
as permitted by the Chargee, and that the Securities are not subject to any
lien, option to purchase, pre-emption or any similar right.

  (f)  
that there are no agreements or arrangements (including, but not limited to, any
restrictions on transfer or rights of pre-emption) affecting the Securities in
any way or which would or might in any way fetter or otherwise prejudice the
rights of the Chargor or any mortgagee or chargee of the Securities.

  (g)  
that the Shares are duly authorised, validly issued and fully paid (or credited
as fully paid up) and there are no monies or liabilities outstanding in respect
of any of the Shares;

  (h)  
that, other than the Memorandum and Articles of Association or other
constitutive documents of the Company and this Deed, no agreement exists between
the Chargor and any other shareholder of the Company in respect of the share
capital of the Company or their respective holdings in such share capital.

  (i)  
that the Chargor is not, whether under its registered name in its jurisdiction
of incorporation or any other name, registered at the Companies Registry of
England and Wales as an overseas company under Part 2 of the Overseas Companies
Regulations 2009 (SI 2009/1801); that the Securities constitute 65% of the
entire issued share capital of the Company.

5.2  
Repetition

 

6



--------------------------------------------------------------------------------



 



The representations and warranties set out in this Clause 5 (Representations and
Warranties) are made on the date of this Deed and are (unless otherwise
expressly stated) deemed to be repeated by the Chargor on each day from the date
of this Deed until the end of the Security Period, with reference to the
circumstances existing at the time they are repeated.

6.  
UNDERTAKINGS
  6.1  
Restrictions on dealing with Securities

The Chargor shall not, without the prior written consent of the Chargee:

  (a)  
permit any person other than the Chargor, the Chargee or the Chargee’s nominee
to be registered as holder of the Securities; or

  (b)  
except as otherwise permitted under the Finance Documents, create or attempt to
create or permit to subsist any Security over or affecting any of the
Securities; or

  (c)  
except as permitted under the Finance Documents, dispose (or attempt or agree to
dispose) of the Securities or any part of them.

6.1.2  
The Company

The Chargor shall procure that except with the prior written consent of the
Chargee:

  (a)  
no change is made to the present authorised or issued share capital of the
Company nor to the Memorandum and Articles of Association or other constitutive
documents of the Company other than changes which do not affect the Security
Interest created by this Deed or the Chargee’s ability to exercise its remedies
hereunder; and

  (b)  
the Company shall not issue any shares, warrants, or other securities other than
to the existing shareholders of the Company in proportion to their present
shareholding in the Company, such securities issued to the Chargor to be held on
the terms of this Deed as Securities.

6.1.3  
Information

The Chargor shall provide a copy of any report, accounts circular or notice
received in respect of or in connection with any of the Securities to the
Chargee without delay upon receipt by the Chargor.

6.2  
Preservation of Security

6.2.1 The Chargor undertakes to the Chargee that it shall:

  (a)  
not do or cause or permit to be done anything which could reasonably be expected
to in any way reduce, jeopardise or otherwise prejudice the value to the Chargee
of the Securities;

  (b)  
take all such action as may be available to it for the purpose of creating,
perfecting or maintaining the Security created or intended to be created
pursuant to this Deed including using all best endeavours to obtain any
necessary consent (in form and content satisfactory to the Chargee), to enable
the Securities to be charged or assigned pursuant to this Deed. Immediately upon
obtaining any necessary consent the asset concerned shall become subject

 

7



--------------------------------------------------------------------------------



 



to the Security created by this Deed. The Chargor shall immediately deliver a
copy of each consent to the Chargee; and

  (c)  
observe and perform in all respects all covenants, requirements and obligations
from time to time imposed on, applicable to or otherwise affecting the
Securities whether imposed by statute, law or regulation, contract, lease,
licence, grant or otherwise, carry out all registrations or renewals and
generally do all other acts and things (including the taking of legal
proceedings), necessary or, in the opinion of the Chargee, desirable to
maintain, defend or preserve its right, title and interest to and in the
Securities without infringement by any third party.

6.3  
Securities
  6.3.1  
The Chargor shall:

  (a)  
at the request of the Chargee on or after the date of this Deed or, where
Securities are acquired by it after the date of this Deed, on or after the date
of that acquisition, deliver to the Chargee, (or procure delivery to the
Chargee) or as it directs, all original certificates and any other documents
evidencing title to the Securities and transfers of the Securities executed in
blank and shall promptly deliver to the Chargee (or procure delivery to the
Chargee), or as it directs, any other documents relating to the Securities which
the Chargee requires or deems necessary or desirable; and

  (b)  
unless it is permitted to retain such Related Securities Rights in accordance
with the terms of this Deed, upon the accrual, offer or issue of any Related
Securities Rights deriving from the Securities, deliver to the Chargee (or
procure delivery to the Chargee) or as it directs, all such Related Securities
Rights and the original certificates and documents of title to or representing
the same together with each of the documents required to be duly executed,
completed and delivered under and in accordance with the terms of this Deed;

  (c)  
save with the prior written consent of the Chargee, not cause or permit any of
the Securities to be consolidated, sub-divided or converted and shall take such
action as the Chargee may direct in respect of any proposed compromise,
arrangement, capital organisation, conversion, exchange, repayment or takeover
offer affecting any of its Securities or any proposal to vary or abrogate any
rights attaching to any of the Securities;

  (d)  
not without the prior written consent of the Chargee alter, amend or substitute
any of the provisions of the constitutional documents of any person in which it
holds Securities except to the extent permitted by the terms of the Finance
Documents;

  (e)  
(at its own expense and cost) execute and deliver to the Chargee or as the
Chargee directs such documents, transfers and powers of attorney, give such
instructions and perform such other acts as the Chargee may reasonably require
at any time to convert any Securities in certificated form into uncertificated
form;

  (f)  
when requested by the Chargee, instruct any clearance system, settlement system,
custodian or similar person to transfer any Securities then held by any such
person for the account of the Chargor or its nominees to the account of the
Chargee (or its nominee) with such clearance, settlement or other system, or
otherwise to its order; and

 

8



--------------------------------------------------------------------------------



 



  (g)  
duly and promptly pay all calls, instalments or other moneys which may from time
to time become due in respect of any of its Securities, it being acknowledged by
the Chargor that the Chargee shall not in any circumstances incur any liability
whatsoever in respect of any such calls, instalments or other moneys.

6.3.2  
Prior to the occurrence of an Enforcement Event which is continuing, the Chargor
shall:

  (a)  
be entitled to receive all dividends, interest and other monies arising from the
Securities; and

  (b)  
exercise all voting rights in respect of the Securities provided that the
Chargor shall not exercise any voting rights in any manner which is for a
purpose inconsistent with the terms of any Finance Document or which in the
opinion of the Chargee may prejudice the value of, or the ability of the Chargee
to realise, the Security created by this Deed over the Securities.

6.3.3  
After the occurrence of an Enforcement Event which is continuing, the Chargee
may in such manner and on such terms as it sees fit (in the name of the Chargor
or otherwise and without the need for further consent from the Chargor):

  (a)  
exercise (or refrain from exercising) any voting rights in respect of the
Securities; and/or

  (b)  
apply all dividends and other monies arising from the Securities in accordance
with Clause 14 (Application of monies received under this Deed); and/or

  (c)  
without prejudice to any other provision of this Deed, transfer the Securities
into the name of a nominee or transferee of the Chargee as the Chargee may
require; and/or

  (d)  
exercise (or refrain from exercising) all or any of the powers and rights
conferred upon or exercisable by the legal or beneficial owner of the Securities
(including any powers and rights to nominate or remove a director).

6.3.4  
The Chargor shall promptly notify the Chargee of its acquisition of, or
agreement to acquire, any Securities.

6.3.5  
Exclusion of duties of Chargee

At any time when any Securities are registered in the name of the Chargee or its
nominee, the Chargee will not be under any duty to ensure that any dividends,
distributions or other monies payable in respect of those Securities are duly
and promptly paid or received by it or its nominee, or to verify that the
correct amounts are paid or received, or to take any action in connection with
the taking up of any (or any offer of any) stocks, shares, rights, monies or
other property paid, distributed, accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise on or in respect of or in substitution for, any of those Securities.
The Chargor will make all payments which become due in respect of any Securities
in which it has an interest and, without prejudice to the foregoing, will
indemnify on demand the Chargee for any cost or expense incurred by the Chargee
on making any payments (which it may make at its discretion) which become due in
respect of any of the Securities.

6.4  
Notices of charge and/or assignment

 

9



--------------------------------------------------------------------------------



 



The Chargor shall at the request of the Chargee deliver to the Chargee or serve
on any debtor or other person as required by the Chargee:

  (a)  
signed notices of assignment in respect of any of the Securities assigned
pursuant to this Deed and shall use its best endeavours to procure that each
notice is acknowledged by any debtor specified by the Chargee; and

  (b)  
signed notices of charge in respect of any of the Securities charged pursuant to
this Deed and shall use its best endeavours to procure that each notice is
acknowledged by any debtor specified by the Chargee.

7.  
POWER TO REMEDY

If the Chargor defaults at any time in complying with any of its obligations
contained in this Deed, the Chargee shall, without prejudice to any other rights
arising as a consequence of such default, be entitled (but not bound) to make
good such default and the Chargor hereby irrevocably authorises the Chargee and
its employees and agents by way of security to do all such things (including,
without limitation, entering the Chargor’s property) necessary or desirable in
the opinion of the Chargee in connection therewith. Any monies so expended by
the Chargee shall be repayable by the Chargor to the Chargee on demand from the
date of payment by the Chargee until such repayment, both before and after
judgment. No exercise by the Chargee of its powers under this Clause shall make
it liable to account as a mortgagee in possession.

8.  
RIGHTS OF THE CHARGEE
  8.1  
Enforcement

At any time after the occurrence of an Enforcement Event which is continuing,
the Security created pursuant to this Deed shall be immediately enforceable and
the Chargee may in its absolute discretion and without notice to the Chargor or
the prior authorisation of any court (unless required by law) enforce all or any
part of the Security created by this Deed and take possession of or dispose of
all or any of the Securities in each case at such times and upon such terms as
it sees fit.

9.  
EXONERATION
  9.1  
Exoneration

Neither the Chargee nor any Receiver shall, by reason of it or such Receiver
entering into possession of the Securities, be liable to account as mortgagee in
possession or be liable for any loss or realisation or for any default or
omission for which a mortgagee in possession might be liable; but every Receiver
duly appointed by the Chargee under the powers in that behalf in this Deed
contained shall for all purposes be deemed to be in the same position as a
receiver duly appointed by a mortgagee under the LPA save to the extent that the
provisions of that Act are varied by or are inconsistent with the provisions of
this Deed when the provisions of this Deed shall prevail and every such Receiver
and the Chargee shall in any event be entitled to all the rights, powers,
privileges and immunities conferred by the LPA on mortgagees and receivers duly
appointed under the LPA.

9.2  
Indemnity

The Chargee and every Receiver, attorney, delegate, manager, agent or other
person appointed by the Chargee hereunder shall be entitled to be indemnified
out of the Securities or any part of them in respect of all liabilities and
expenses reasonably and

 

10



--------------------------------------------------------------------------------



 



properly incurred by it or him in the execution of any of the powers,
authorities or discretions vested in it or him pursuant to this Deed and against
all actions, proceedings, costs, claims and demands in respect of any matter or
thing done or omitted in any way relating to the Securities or any part of them.
The Chargee and any such Receiver may retain and pay all sums in respect of
which it is indemnified out of any monies received by it under the powers
conferred by this Deed.

10.  
APPOINTMENT OF RECEIVER OR ADMINISTRATOR
  10.1  
Appointment

At any time on or after an Enforcement Event has occurred which is continuing,
or at the request of the Chargor or its directors, the Chargee may, without
prior notice to the Chargor, in writing (under seal, by deed or otherwise under
hand), appoint:

  (a)  
a Receiver in respect of the Securities or any of them and may similarly from
time to time (to the extent it is lawfully able) remove any Receiver and appoint
another in his place; or

  (b)  
if permitted to do so by the relevant provision, one or more persons to be an
Administrator in accordance with paragraph 14 of Schedule B1 to the Insolvency
Act 1986.

10.2  
Multiple Receivers

Where more than one Receiver is appointed, each joint Receiver shall have the
power to act severally, independently of any other joint Receiver, except to the
extent that the Chargee may specify to the contrary in the appointment.

10.3  
Receiver as agent

A Receiver shall be the agent of the Chargor which shall be solely responsible
for his acts or defaults and for his remuneration (save for any acts or
omissions caused by the Receiver’s gross negligence or wilful default). No
Receiver shall at any time act as agent of the Chargee.

10.4  
Receiver’s remuneration

A Receiver shall be entitled to remuneration for his services at a rate to be
determined by the Chargee from time to time (and without being limited to any
maximum rate specified by any statute or statutory instrument).

10.5  
Actions of the Administrator

Save as provided for in statute or as otherwise agreed in writing by the
Chargee, the Chargee shall not have any liability for the acts or omissions of
an Administrator.

11.  
RECEIVER’S POWERS
  11.1  
Powers

A Receiver shall have (and be entitled to exercise), in relation to the
Securities over which he is appointed the following powers (as the same may be
varied or extended by the provisions of this Deed):

  (a)  
all of the powers of an administrative receiver set out in Schedule 1 to the
Insolvency Act 1986; and

 

11



--------------------------------------------------------------------------------



 



  (b)  
the power to do all things which, in the opinion of the Receiver, are incidental
to any of the powers, functions, authorities or discretions conferred or vested
in the Receiver pursuant to this Deed or upon receivers by statute or law
generally (including borrowing or raising money either unsecured or on the
security of any Charged Asset of the Chargor, either in priority to this
Security or otherwise, for whatsoever purpose; the bringing or defending of
proceedings in the name of, or on behalf of, the Chargor; the collection and/or
realisation of Securities in such manner and on such terms as the Receiver sees
fit; and the execution of documents in the name of the Chargor (whether under
hand, or by way of deed or by utilisation of the company seal of the Chargor)).

11.2  
Powers may be restricted

The powers granted to a Receiver pursuant to this Deed may be restricted by the
instrument (signed by the Chargee), appointing him but they shall not be
restricted by any winding-up or dissolution of the Chargor.

12.  
PROTECTION OF PURCHASERS
  12.1  
Absence of enquiry

No person or persons dealing with the Chargee or any Receiver shall be concerned
to enquire whether any event has happened upon which any of the powers in this
Deed are or may be exercisable or otherwise as to the propriety or regularity of
any exercise of such powers or of any act purporting or intended to be an
exercise of such powers or whether any amount remains secured by this Deed. All
the protections to purchasers and persons dealing with receivers contained in
sections 104, 107 and 109(4) of the LPA shall apply to any person purchasing
from or dealing with the Chargee or any such Receiver.

12.2  
Receipt: conclusive discharge

The receipt of the Chargee or any Receiver shall be a conclusive discharge to
any purchaser of the Securities.

13.  
POWER OF ATTORNEY AND DELEGATION
  13.1  
Power of attorney: general

The Chargor hereby irrevocably and by way of security appoints the Chargee and
any Receiver severally to be its attorney in its name and on its behalf and as
its act and deed:

  (a)  
to execute and deliver any documents or instruments which the Chargee or such
Receiver requires for perfecting the title of the Chargee to the Securities or
for vesting the same in the Chargee, its nominee or any purchaser;

  (b)  
to sign, execute, seal and deliver any further security document which the
Chargor is required to enter into pursuant to this Deed; and

  (c)  
otherwise generally to sign, seal, execute and deliver all deeds, assurances,
agreements and documents and to do all acts and things which may be required for
the full exercise of all or any of the powers conferred on the Chargee or any
Receiver under this Deed or which the Chargor is required to do pursuant to this
Deed but has not done promptly following reasonable request by the Chargee or
which may be deemed expedient by the Chargee or a Receiver in connection with
any preservation, disposition, realisation or getting in by the

 

12



--------------------------------------------------------------------------------



 



Chargee or such Receiver of the Securities or in connection with any other
exercise of any other power under this Deed.

13.2  
Power of attorney: ratification
     
The Chargor ratifies and confirms and agrees to ratify and confirm all acts and
things which any attorney mentioned in this Clause 13 (Power of attorney and
delegation) does in exercise of the powers granted by this Clause.
  13.3  
Power of attorney: general delegation

The Chargee and any Receiver shall have full power to delegate the powers,
authorities and discretions conferred on it or him by this Deed (including the
power of attorney), on such terms and conditions as it or he shall see fit which
shall not preclude exercise of those powers, authorities or discretions by it or
him or any revocation of the delegation or any subsequent delegation.

14.  
APPLICATION OF MONIES RECEIVED UNDER THIS DEED

Any monies received under the powers hereby conferred shall, subject to the
repayment of any claims having priority to those secured by this Deed and to any
applicable statutory requirement as to (i) the payment of preferential debts or
(ii) the payment of unsecured creditors in accordance with Section 176A
Insolvency Act 1986, be applied for the following purposes and in the following
order of priority:

  (a)  
in satisfaction of all costs, charges and expenses and payments (including
payments made in accordance with paragraphs (i), (ii) and (iii) of
Section 109(8) of the LPA), made or incurred by the Chargee or the Receiver and
of remuneration to the Receiver in such order as the Chargee shall in its
absolute discretion decide;

  (b)  
in or towards satisfaction of the Secured Liabilities which shall be applied in
such order as the Chargee shall in its absolute discretion decide; and

  (c)  
the surplus, if any, shall be paid to the Chargor or other person or persons
entitled to it,

provided that the Chargee may credit any monies received under this Deed to a
suspense account for so long and in such manner as the Chargee may from time to
time determine and the Receiver may retain the same for such period as he and
the Chargee consider appropriate.

15.  
RELEASE OF SECURITY
  15.1  
Release

The Chargee shall, at the request and cost of the Chargor, execute all such
documents (in a form acceptable to the Chargee) and do all such deeds, acts and
things as are reasonably necessary to release and/or reassign the Securities
from the security created by or in accordance with this Deed once the Chargee
has determined to its satisfaction that all of the Secured Liabilities have been
irrevocably and unconditionally paid and discharged in full.

15.2  
Avoidance of payments

15.2.1  
No amount paid, repaid or credited to the Chargee shall be deemed to have been
irrevocably paid or discharged if the Chargee considers that the payment or
credit of such

 

13



--------------------------------------------------------------------------------



 



amount is capable of being avoided or reduced because of any laws applicable on
bankruptcy, insolvency, liquidation or any similar laws.

15.2.2  
If any amount paid, repaid or credited to the Chargee is avoided or reduced
because of any laws applicable on bankruptcy, insolvency, liquidation or any
similar laws then any release, discharge or settlement between the Chargee and
the Chargor shall be deemed not to have occurred and the Chargee shall be
entitled to enforce this Deed subsequently as if such release, discharge or
settlement had not occurred and any such payment had not been made.

16.  
AMOUNTS PAYABLE
  16.1  
No deduction

Unless the terms of any Finance Document otherwise require or permit, all
payments to be made by the Chargor under this Deed shall be made without any
set-off, counterclaim or equity and (subject to the following sentence), free
from, clear of and without deduction for any taxes, duties, levies, imposts or
charges whatsoever, present or future. If the Chargor is compelled by the law of
any applicable jurisdiction (or by an order of any regulatory authority in such
jurisdiction), to withhold or deduct any sums in respect of taxes, duties,
levies, imposts or charges from any amount payable to the Chargee under this
Deed, or if any such withholding or deduction is made in respect of any recovery
under this Deed, the Chargor shall pay such additional amount so as to ensure
that the net amount received by the Chargee shall equal the full amount due to
it under the provisions of this Deed had no such withholding or deduction been
made.

16.2  
Currency of payment

The obligation of the Chargor under this Deed to make payments in any currency
shall not be discharged or satisfied by any tender, or recovery pursuant to any
judgment or otherwise, expressed in or converted into any other currency, except
to the extent that tender or recovery results in the effective receipt by the
Chargee of the full amount of the currency expressed to be payable under this
Deed.

16.3  
Currency indemnity

If any sum due from the Chargor under this Deed (a “Sum”), or any order,
judgment or award given or made in relation to a Sum, has to be converted from
the currency (the “First Currency”), in which that Sum is payable into another
currency (the “Second Currency”), for the purpose of:

  (a)  
making or filing a claim or proof against the Chargor;

  (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings; or
    (c)  
applying the Sum in satisfaction of any of the Secured Liabilities,

the Chargor shall, as an independent obligation, within three Business Days of
demand, indemnify the Chargee against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (A) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to the Chargee at the
time of its receipt of that Sum.

 

14



--------------------------------------------------------------------------------



 



16.4  
The Chargor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

17.  
POWER OF SEVERANCE

In the exercise of the powers conferred by this Deed, the Chargee or any
Receiver may sever and sell plant, machinery or other fixtures separately from
the property to which they may be annexed and the Chargee or any Receiver may
apportion any rent or other amount without the consent of the Chargor.

18.  
NEW ACCOUNTS

If the Chargee receives notice of any subsequent charge or other interest
affecting any part of the Securities it may, without prejudice to its rights
under this Deed, open a fresh account or accounts with the Chargor and continue
any existing account in the name of the Chargor and may appropriate to any such
fresh account any monies paid in, received or realised for the credit of the
Chargor after that time without being under any obligation to apply the same or
any part of them in discharge of any of the Secured Liabilities. If the Chargee
fails to open a fresh account it will be deemed to have done so with the effect
that any monies received or realised after that time will not reduce the Secured
Liabilities at the time when the Chargee received notice.

19.  
MISCELLANEOUS
  19.1  
The Chargor

19.1.1  
This Deed is binding on the successors and assigns of the Chargor. The
covenants, agreements, obligations and liabilities of the Chargor contained in
this Deed or implied on their part are joint and several and shall be construed
accordingly.

19.2  
Assignment and transfer

19.2.1  
The Chargor may not assign any of its rights or transfer any of its rights or
obligations under this Deed.

19.2.2  
The Chargee may at any time assign and transfer all or any of its rights in
relation to this Deed to any person.

19.3  
Financial Collateral

To the extent that any of the Securities constitute Financial Collateral the
Chargor agrees that such Securities shall be held or designated so as to be
under the control of the Chargee (or by a person acting on its behalf) for the
purposes of the Financial Collateral Regulations. To the extent that any of the
Securities constitute Financial Collateral and are subject to a Security
Financial Collateral Arrangement created by or pursuant to this Deed, the
Chargee shall have the right at any time after this Deed becomes enforceable, to
appropriate all or any part of such Securities in or towards the payment or
discharge of the Secured Liabilities. The value of any Securities appropriated
in accordance with this Clause shall be the price of such Securities at the time
the right of appropriation is exercised, as listed on any recognised market
index, or as determined by such other method as the Chargee may select (acting
reasonably). The Chargor agrees that the methods of valuation provided for in
this Clause are commercially reasonable for the purposes of Regulation 18 of the
Financial Collateral Regulations.

 

15



--------------------------------------------------------------------------------



 



19.4  
Effectiveness of Security

19.4.1  
Neither the obligations of the Chargor under this Deed nor the Security created
by this Deed will be affected by:

  (a)  
any time, waiver or consent granted to, or composition with, the Chargor or
other person;

  (b)  
the release of the Chargor or any other person under the terms of any
composition or arrangement with any creditor of any person;

  (c)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce any rights against, or Security over
the Securities or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any Security;

  (d)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Chargor or any other
person;

  (e)  
any amendment (however fundamental) or replacement of a Finance Document or any
other document or Security;

  (f)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or Security;

  (g)  
the Chargor or other person being or becoming insolvent or subject to any
insolvency proceedings or procedure; or

  (h)  
any other act, event or omission which but for this provision would or might
impair, reduce, release or otherwise affect the obligations of, or any Security
created by, the Chargor under this Deed.

19.5  
Continuing Security

This Deed shall be a continuing security and shall not be discharged by any
intermediate payment or satisfaction of the whole or any part of the Secured
Liabilities.

19.6  
Additional Security

This Deed shall be in addition to and not be affected by any other security or
guarantee now or hereafter held by the Chargee for all or any part of the
Secured Liabilities nor shall any such other security or guarantee of liability
to the Chargee of or by any person not a party to this Deed be in any way
impaired or discharged by this Deed nor shall this Deed in any way impair or
discharge such other security or guarantee.

19.7  
Variation of Security

This Deed shall not in any way be affected or prejudiced by the Chargee at any
time dealing with, exchanging, releasing, varying or abstaining from perfecting
or enforcing any security or guarantee referred to in Clause 19.6 (Additional
Security) or any rights which the Chargee may at any time have or giving time
for payment or granting any indulgence or compounding with any person
whatsoever.

19.8  
Enforcement of other Security

The Chargee shall not be obliged to enforce any other Security it may hold for
the Secured

 

16



--------------------------------------------------------------------------------



 



Liabilities before enforcing any of its rights under this Deed.

19.9  
Redemption of prior encumbrances

At any time on or after an Enforcement Event which is continuing, the Chargee
may redeem or take a transfer of any prior Security over the Securities and may
agree the accounts of holders of any prior Security. An agreed account shall be
conclusive and binding on the Chargor. Any amount paid in connection with such
redemption or transfer (including expenses), shall be paid on demand by the
Chargor to the Chargee and until such payment shall form part of the Secured
Liabilities.

20.  
REMEDIES AND WAIVERS CUMULATIVE

Save as expressly provided in this Deed, no failure to exercise, nor delay in
exercising, on the part of the Chargee, any right or remedy under this Deed
shall operate as a waiver, nor shall any single or partial exercise of any right
or remedy prevent any further or other exercise, or the exercise of any other
right or remedy. The rights and remedies of the Chargee provided in this Deed
are cumulative and not exclusive of any rights or remedies provided by law.

21.  
PARTIAL INVALIDITY

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any relevant jurisdiction, neither
the legality, validity or enforceability of the remaining provisions, nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction, will in any way be affected or impaired.

22.  
TAX
  22.1  
Stamp taxes

The Chargor covenants to pay to the Chargee immediately on demand a sum equal to
any liability which the Chargee incurs in respect of stamp duty, registration
fees and other taxes which is or becomes payable in connection with the entry
into, performance or enforcement of this Deed (including any interest,
penalties, liabilities, costs and expenses resulting from any failure to pay or
delay in paying any such duty, fee or tax).

22.2  
Value added tax

Where this Deed requires the Chargor to reimburse the Chargee for any costs or
expenses the Chargor shall at the same time pay and indemnify the Chargee
against all Value Added Tax (or any tax of a similar nature) incurred by the
Chargee in respect of the costs and expenses to the extent that the Chargee
determines that it is not entitled to credit or repayment of the Value Added Tax
(or other tax of a similar nature).

23.  
ENTIRE AGREEMENT

This Deed, together with the Credit Agreement and any other Finance Document
constitutes the entire agreement among the parties hereto and cancels and
supersedes any prior agreements, undertakings, declarations or representations,
written or verbal, in respect thereof.

24.  
SEVERABILITY

Any provision of this Deed which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability

 

17



--------------------------------------------------------------------------------



 



without invalidating the remaining provisions of this Deed or affecting the
validity or enforceability of such provision in any other jurisdiction.

25.  
COUNTERPARTS

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of the
Deed.

26.  
COSTS AND EXPENSES

The Chargor shall on demand reimburse the Chargee or any Receiver (or other
attorney, agent, manager or person appointed by the Chargee or a Receiver under
this Deed) for:

  (a)  
all costs and expenses (including legal fees) reasonably and properly incurred
by the Chargee (or other such person) in connection with the completion of the
transactions contemplated by this Deed; and

  (b)  
all costs and expenses (including legal fees) incurred by the Chargee (or other
such person) in connection with the exercise, preservation and/or enforcement or
attempted enforcement of the Security created or contemplated by this Deed.

27.  
CALCULATIONS AND CERTIFICATES
  27.1  
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with this Deed, the entries made in the accounts maintained by the Chargee in
connection with this Deed are prima facie evidence of the matters to which they
relate.

27.2  
Certificates and determinations

Any certification or determination by the Chargee of a rate or amount under this
Deed and in accordance with a Finance Document is, in the absence of manifest
error, conclusive evidence of the matters to which it relates.

28.  
NOTICES
  28.1  
Communications in writing

Any demand, notice or other communication to be made under or in connection with
this Deed shall be made in writing and, unless otherwise stated, may be made by
fax or letter and shall be in English.

28.2  
Address

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of the Chargor and the Chargee for
any communication or document to be made or delivered under or in connection
with this Deed is as set out below or any substitute address or fax number or
department or officer as each party may notify the other by not less than five
Business Days’ notice.

28.3  
Delivery

28.3.1  
Any communication or document made or delivered to the Chargor under or in
connection with the Deed will only be effective:

  (a)  
if by way of fax when received in legible form; or

 

18



--------------------------------------------------------------------------------



 



  (b)  
if by way of letter, when it has been left at the relevant address or three
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 28.2 (Address), if addressed to that department or
officer.

28.3.2  
Any communication or document to be made or delivered to the Chargee will be
effective only when actually received by it and then only if it is expressly
marked for the attention of the department or officer identified with its
signature below (or any substitute department or officer as the Chargee shall
specify for this purpose).

28.3.3  
The initial details for the purposes of this Clause 28 are:

(a) The Chargor:
eResearch Technology, Inc.

     
Address:
  1818 Market Street, Suite 1000
 
  Philadelphia, PA 19103
 
   
Fax No.
  215-972-0414

(Marked for the attention of: Keith D Schneck, Chief Financial Officer)
With a copy to Duane Morris LLP

     
Address:
  30 S. 17th Street
 
  Philadelphia, PA 19103
 
   
Fax No.
  215-689-4405

(Marked for the attention of: Thomas G. Spencer)
(b) The Chargee:
Citizens Bank of Pennsylvania

     
Address:
  3025 Chemical Road, Suite 300

  Plymouth Meeting, PA 19462

 
   
Fax No.
  610-941-4185

(Marked for the attention of Dale R. Carr)

29.  
GOVERNING LAW

This Deed is governed by English law.

30.  
ENFORCEMENT AND JURISDICTION

30.1  
The parties to this Deed irrevocably agree that, subject as provided below, the
courts of England and Wales shall have exclusive jurisdiction over any claim or
matter arising out of or in connection with this Deed.

30.2  
This Clause 30 is for the benefit of the Chargee only. As a result, nothing in
this Clause shall limit the right of the Chargee to take proceedings against the
Chargor in any other court of competent jurisdiction, nor shall the taking of
proceedings in any one or more

 

19



--------------------------------------------------------------------------------



 



   
jurisdictions preclude the taking of proceedings in any other jurisdictions,
whether concurrently or not, to the extent permitted by the law of such other
jurisdiction.

30.3  
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Chargor:

  (a)  
irrevocably appoints eResearch Technology UK 1 Limited as its agent for service
of process in relation to any proceedings before the English courts in
connection with this Deed; and

  (b)  
agrees that failure by a process agent to notify the Chargor of the process will
not invalidate the proceedings concerned.

IN WITNESS whereof this Deed has been duly executed and delivered as a Deed on
the date first above written.

 

20



--------------------------------------------------------------------------------



 



SCHEDULE 1
Shares

                  Number of shares or amount Registered Issuer   Total Number of
issued shares   of stock
eResearchTechnology
UK 1 Limited (company number 07255547)
  260 ordinary shares of £1 each   169 Ordinary shares of £1 each

 

21



--------------------------------------------------------------------------------



 



Execution Page

         
The Chargor
       
 
       
SIGNED AND DELIVERED as a deed by
       
ERESEARCHTECHNOLOGY, INC.
       
 
       
acting by a director in the presence of:
       
 
            /s/ Michael McKelvey        
 
Director    
 
 
/s/ Janice McKelvey
       
 
Witness
       
Name: Janice McKelvey
       
 
       
Address: 5512 Little Falls Road,
Arlington, VA 22207
       
 
       
The Chargee
       
 
       
SIGNED AND DELIVERED as a deed by
       
CITIZENS BANK OF PENNSYLVANIA
       
 
       
acting by an authorised signatory
in the presence of:
       
 
            /s/ Dale Carr        
 
Authorised signatory    
 
 
/s/ Nicole Jackson
       
 
Witness
       
Name: Nicole Jackson
       
 
       
Address: 3025 Chemical Road,
Plymouth Meeting, PA 19462
       

 

22